DETAILED ACTION
Claims 1-3, 5-12 and 14-18 are pending. Claims 1-3, 5-12 and 14-18 have been examined and are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments and amendments, filed on 3/8/2021, with respect to the rejection of the claims, under AIA  35 U.S.C. 103, have been fully considered but are not persuasive.
In response to applicant's argument that "Stefani fails to disclose any details about performing a write operation in a cluster without a leader", the examiner respectfully disagrees. As previously stated in the prior office action on 5/27/2020, the examiner notes that the term "leaderless" is not explicitly defined in the specification, and only references "a method for performing a write operation by a first node in a leaderless cluster of nodes" (see Specification, paragraph 10). More specifically, Stefani (Paragraph [19, 25, 41-43, 46, 64]) discloses a data management service, such as a distributed data warehouse system, including a distributed data warehouse cluster where each node in a distributed data warehouse cluster may include multiple disks on which data blocks may be stored on behalf of clients to process various access requests, such as directing reads, writes, and other access operations, and further where the distributed data warehouse cluster may operate without a leader node. In other words, Stefani discloses embodiments where the distributed data warehouse cluster (or the distributed data warehouse system of which it is a component) includes a data access module to process access 
In response to applicant's argument that Ellison fails to teach the steps of "assigning a first sequence number to the received write operation request" and "transmitting a write command, including the data and the first sequence number, to a plurality of peer nodes in the cluster". The examiner respectfully disagrees. The claims are broadly worded and the limitations argued by the Applicant are not described in the language of the claims. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP § 2111.1). The examiner believes the argued claim 1 limitations are disclosed by the 103 combination of Stefani in view of Ellison, and further with Merriman. More specifically, Ellison (Paragraph [15, 19-28]) discloses a mechanism implementing a distributed agreement algorithm performed by a group to reach unanimous agreement on a shared value using an agreement manager. Each group member within a group includes an agreement manager that executes a distributed shared value algorithm. The distributed shared value algorithm operates without selecting a leader. The agreement manager creates and synchronizes a data structure that is used by each group member in generating a new shared value between group members, based on entries provided by each member including a proposed shared value seed value, a sequencing value, and a state variable. Each member provides an entry with shared seed value, sequencing value and a state variable to the synchronized data structure. Using the broadest reasonable interpretation of the claims, the examiner believes that Stefani in view of Ellison, and further with Merriman discloses the limitation as argued by the applicant.
In response to applicant's argument that Merriman fails to consider determining a sequence number to be used for a write operation based on a number of proposals for a "second sequence 
The examiner notes that the applicant argues against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Therefore using the broadest reasonable interpretation of the claims, the examiner maintains that the 103 combination of the prior art references, Stefani in view of Ellison, and further with Merriman discloses the claimed invention, as discussed above and as detailed in the office action on 10/7/2020. 
Therefore, the examiner maintains the rejection of claim 1, and the similar features of independent claim 10, as being unpatentable over Stefani in view of Ellison, and further with Merriman.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 7-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani (US 20180314712) in view of Ellison (US 20110047202) and further with Merriman (US 20120166390).
Regarding Claims 1 and 10: 
Stefani discloses – A method for performing a write operation by a first node in a leaderless cluster of nodes, the method comprising: (Stefani; Paragraph [19, 41, 46, 64] - Discloses a data management service, such as a distributed data warehouse system, including a distributed data warehouse cluster where each node in a distributed data warehouse cluster may include multiple disks on which data blocks may be stored on behalf of clients. Additionally, a data access module 460, described in further detail below with regard to FIG. 5, may process access requests, directing reads, writes, and other access operations. Furthermore, in some embodiments a distributed data warehouse cluster may operate without a leader node.)
receiving a write operation request, including data to be stored, from a client device; (Stefani; Paragraph [19-22, 25, 41, 46, 64] - Discloses a data management service, such as a distributed data warehouse system, including a distributed data warehouse cluster where each node in a distributed data warehouse cluster may include multiple disks on which data blocks may be stored on behalf of clients. Additionally, a data access module 
Stefani does not explicitly disclose – assigning a first sequence number to the received write operation request. More specifically, Stefani (Paragraph [19, 25, 41, 46, 64]), as discussed above, discloses a data management service, such as a distributed data warehouse system to process write operations from a client, including a distributed data warehouse cluster where the distributed data warehouse cluster may operate without a leader node, but does not explicitly disclose assigning a first sequence number to the received write operation request, which is disclosed by Ellison (see below)
Ellison discloses – assigning a first sequence number to the received write operation request; (Ellison; Paragraph [3, 15, 16-25] - A distributed agreement algorithm is performed by a group to reach unanimous agreement on a shared value. Agreement manager 26 provides functionality for creating a new shared value that is associated with a group of members. The distributed shared value algorithm operates without selecting a leader. Each group member utilizes agreement manager 26 to perform the distributed shared value agreement method and computes the new shared value using one or more of the contributions from the group members of the collaboration in such a way that no one member coerces the resulting shared value. A shared value change is implemented after each group member of the collaboration knows and agrees to the change. Agreement manager 26 is configured to create a data structure that is used in generating the new shared value, when agreement manager 26 executes on each member device, then the data structure is stored on the computing device of each group member, where each entry in an array of the data structure includes: a proposed shared value seed value (set 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the distributed data warehouse system of Stefani that offers clients a variety of different data management services in a leaderless distributed data warehouse cluster, with the distributed agreement algorithm of Ellison that enables the distributed agreement algorithm performed by a group to reach unanimous agreement on a computed shared value and sequence number without the selection of a leader, where the combination of elements according to known methods would yield a predictable result. (Ellison; Abstract; Paragraph [3, 15, 25])
Stefani-Ellison further discloses – transmitting a write command, including the data and the first sequence number, to a plurality of peer nodes in the cluster; (Ellison; Paragraph [3, 15, 16-25] - A distributed agreement algorithm is performed by a group to reach unanimous agreement on a shared value. Agreement manager 26 provides functionality for creating a new shared value that is associated with a group of members. Each group member utilizes agreement manager 26 to perform the distributed shared value agreement method and computes the new shared value using one or more of the contributions from the group members of the collaboration in such a way that no one member coerces the resulting shared value. A shared value change is implemented after each group member of the collaboration knows and agrees to the change. Agreement manager 26 executes on each member device, the data structure is stored on the computing device of each group member. When the member determines that all of the 
receiving at least one sequence number validation message from at least one peer node in response to the write command, the sequence number validation message indicating one of a confirmation of the first sequence number or a proposal for a second sequence number; and (Ellison; Paragraph [3, 15, 16-25] - A distributed agreement algorithm is performed by a group to reach unanimous agreement on a shared value. Agreement manager 26 provides functionality for creating a new shared value that is associated with a group of members. Each group member utilizes agreement manager 26 to perform the distributed shared value agreement method and computes the new shared value using one or more of the contributions from the group members of the collaboration in such a way that no one member coerces the resulting shared value. A shared value change is implemented after each group member of the collaboration knows and agrees to the change. When the member determines that all of the contributions have been made it computes the new shared value with its sequence number.)
determining if a threshold number of confirmations of the first sequence number or proposals for the second sequence number have been received from peer nodes, and one of: (Ellison; Paragraph [3, 15, 16-25] - A distributed agreement algorithm is performed by a group to reach unanimous agreement on a shared value. Agreement manager 26 provides functionality for creating a new shared value that is associated with a group of members. Each group member utilizes agreement manager 26 to perform the distributed shared value agreement method and computes the new shared value using one or more of the contributions from the group members of the collaboration in such a 
Stefani-Ellison does not explicitly disclose – responsive to determining that a threshold number of proposals for the second sequence number have been received. More specifically, Stefani (Paragraph [19, 25, 41, 46, 64]), as discussed above, discloses a data management service, such as a distributed data warehouse system to process write operations from a client, including a distributed data warehouse cluster where the distributed data warehouse cluster may operate without a leader node. Further, Ellison (Paragraph [3, 15, 16-25]) discloses a distributed agreement algorithm is performed by a group to reach unanimous agreement on a shared value, but does not explicitly disclose responsive to determining that a threshold number of proposals for the second sequence number have been received, which is disclosed by Merriman (see below)
Merriman discloses – responsive to determining that a threshold number of proposals for the second sequence number have been received, (Merriman; Paragraph [9, 13-16, 39-41] - A primary node is configured to accept write operations received from client systems. Changes to the primary node database can be written to an operation log and the operations are then propagated asynchronously to secondary nodes hosting replicas of the primary node's database. A replica set comprising the plurality of nodes can be configured to wait to acknowledge a write request until a threshold number of secondary nodes have replicated the data associated with the write request.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the distributed data warehouse system of Stefani that offers 
Stefani-Ellison-Merriman further discloses – assigning the second sequence number to the write operation request and storing the data associated with the second sequence number; or (Merriman; Paragraph [9, 13-16, 39-41, 95] - A primary node is configured to accept write operations received from client systems. Changes to the primary node database can be written to an operation log and the operations are then propagated asynchronously to secondary nodes hosting replicas of the primary node's database. Typically, there are multiple secondary nodes for each primary node which make up a cluster of nodes. A replica set comprising the plurality of nodes can be configured to wait to acknowledge a write request until a threshold number of secondary nodes have replicated the data associated with the write request. According to the illustration, each operation is assigned a new ordinal value that follows server-c's latest state=a3, and each operation is assigned a subsequent ordinal and the primary server identifier to for server c: c4; c5; c6; c7; and c8.)
responsive to determining that a threshold number of confirmations of the first sequence number have been received, (Merriman; Paragraph [9, 13-16, 39-41, 95] - A primary node is configured to accept write operations received from client systems. Changes to 
transmitting an acknowledgement of the write operation to the plurality of peer nodes indicating that the data was stored associated with the first sequence number. (Merriman; Paragraph [39-41, 95, 195-201] - A replica set comprising the plurality of nodes can be configured to wait to acknowledge a write request until a threshold number of secondary nodes have replicated the data associated with the write request. A voting example can include one or more of the following operations: query all nodes for maxappliedoptime, each node should try to elect itself where it has freshest maxappliedoptime and can see a majority of nodes, resolve tie by at least one of: delaying short random amount of time, check maxappliedoptime, and attempt election again; random selection; and use other status information to resolve tie, a vote can include an identifier and the node's maxappliedoptime, confirm vote if receiving node maxoptime<=maxoptime and reject vote if recipient maxoptime>, confirmation primary when a majority of nodes agree.)
Regarding Claims 2 and 11:

See motivation to combine for parent claim (above) 
Regarding Claims 3 and 12:
Stefani-Ellison-Merriman further discloses – The method of claim 1, further comprising transmitting an acknowledgement of the write operation to the plurality of peer nodes indicating that the data was stored associated with the second sequence number. (Ellison; Paragraph [3, 15, 16-25, 28] - A distributed agreement algorithm is performed by a group to reach unanimous agreement on a shared value. Agreement manager 26 provides functionality for creating a new shared value that is associated with a group of members. The distributed shared value algorithm operates without selecting a leader. According to another embodiment, a set of shared values is generated. Instead of a single shared value at each sequence number, a set of shared values is generated, each 
See motivation to combine for parent claim (above) 
Regarding Claims 5 and 14:
Stefani-Ellison-Merriman further discloses – The method of claim 1, wherein assigning the first sequence number includes determining a largest sequence number associated with the first node, and incrementing the largest sequence number. (Ellison; Paragraph [3, 15, 16-25] - A distributed agreement algorithm is performed by a group to reach unanimous agreement on a shared value. Agreement manager 26 provides functionality for creating a new shared value that is associated with a group of members. The distributed shared value algorithm operates without selecting a leader. Each group member utilizes agreement manager 26 to perform the distributed shared value agreement method and computes the new shared value using one or more of the contributions from the group members of the collaboration in such a way that no one member coerces the resulting shared value. A shared value change is implemented after each group member of the collaboration knows and agrees to the change. Agreement manager 26 is configured to create a data structure that is used in generating the new shared value, when agreement manager 26 executes on each member device, then the data structure is stored on the computing device of each group member, where each entry in an array of the data structure includes: a proposed shared value seed value (set to zero when no seed value is placed); a randomly generated sequencing value for the proposed shared value seed value. When the member determines that all of the contributions have been made it computes the new shared value with its sequence number.)

Regarding Claims 7 and 16:
Stefani-Ellison-Merriman further discloses – The method of claim 1, further comprising defining the threshold number in accordance with a number of nodes in the cluster. (Ellison; Paragraph [3, 15, 16-25, 28] - Each group member utilizes agreement manager 26 to perform the distributed shared value agreement method and computes the new shared value using one or more of the contributions from the group members of the collaboration in such a way that no one member coerces the resulting shared value. A shared value change is implemented after each group member of the collaboration knows and agrees to the change. When the member determines that all of the contributions have been made it computes the new shared value with its sequence number. Once the array of new shared value seed values has been completed it is known that each member of the group has made their contribution.) 
See motivation to combine for parent claim (above) 
Regarding Claims 8 and 17:
Stefani-Ellison-Merriman further discloses – The method of claim 7, wherein the threshold number is defined in accordance with a value associated with a supermajority of nodes in the cluster. (Ellison; Paragraph [3, 15, 16-25, 28] - A distributed agreement algorithm is performed by a group to reach unanimous agreement on a shared value. Agreement manager 26 provides functionality for creating a new shared value that is associated with a group of members. The distributed shared value algorithm operates without selecting a leader. According to another embodiment, a set of shared values is generated. Instead of a single shared value at each sequence number, a set of shared values is generated, each labeled by the members that generated that shared value. 
See motivation to combine for parent claim (above) 
Regarding Claims 9 and 18:
Stefani-Ellison-Merriman further discloses – The method of claim 7, wherein the threshold number is defined in accordance with a number of nodes that are permitted to be separated from the cluster. (Ellison; Paragraph [3, 15, 16-25, 27-28] - A distributed agreement algorithm is performed by a group to reach unanimous agreement on a shared value. Agreement manager 26 provides functionality for creating a new shared value that is associated with a group of members. The distributed shared value algorithm operates without selecting a leader. Each group member utilizes agreement manager 26 to perform the distributed shared value agreement method and computes the new shared value using one or more of the contributions from the group members of the collaboration in such a way that no one member coerces the resulting shared value. A shared value change is implemented after each group member of the collaboration knows and agrees to the change. When a member changes its current state to 4 indicating that this member has seen all members report that they have seen all proposed seed values and agree to the newest shared value, it calculates the new shared value and checks to see if it can authenticate the new shared value. If the authentication fails, then the member engages in a change-shared value operation with the entity, authenticating with a previously calculated shared value. When this version of the shared value method is used, a change-shared value operation is not performed until a majority of group members report the same computed shared value.)
 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stefani (US 20180314712) in view of Ellison (US 20110047202) and further with Merriman (US 20120166390) and Bernbo (US 20140279936).
Regarding Claims 6 and 15:
Stefani-Ellison-Merriman further discloses – The method of claim 1, 
Stefani-Ellison-Merriman does not explicitly disclose – wherein the write command is multicast to all peer nodes in the cluster. More specifically, Stefani (Paragraph [19, 25, 41, 46, 64]), as discussed above, discloses a data management service, such as a distributed data warehouse system to process write operations from a client, including a distributed data warehouse cluster where the distributed data warehouse cluster may operate without a leader node. Further, Ellison (Paragraph [3, 15, 16-25]) discloses a distributed agreement algorithm is performed by a group to reach unanimous agreement on a shared value. Additionally, Merriman (Paragraph [9, 13-16, 39-41, 95, 195-201]) discloses a system for managing asynchronous replication in a distributed database environment that enables a primary node to accept read/write operations received from client systems and replicate once reaching a threshold, but does not explicitly disclose wherein the write command is multicast to all peer nodes in the cluster, which is disclosed by Bernbo (see below)
Bernbo discloses – wherein the write command is multicast to all peer nodes in the cluster. (Bernbo; Paragraph [3, 8-9, 14, 45-46, 65] - Discloses methods for retrieving data from a data storage system that includes a plurality of storage nodes that may be faster and/or more efficient than previous methods. The method may include sending a multicast 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the distributed data warehouse system of Stefani, the distributed agreement algorithm of Ellison, and the a system for managing asynchronous replication in a distributed database environment of Merriman, with the method for rendering the retrieval of data from a data storage system of Bernbo that enables a data storage system, including a plurality of storage nodes, to send a multicast (e.g., broadcast) message to at least a subset of the storage nodes that includes a request for the identification of the subset of storage nodes to send the data in order to reduce the number of communications between the storage nodes and a data retrieving device, where the combination of elements according to known methods would yield a predictable result. (Bernbo; Abstract; Paragraph [3, 8-9, 14])
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ML/Examiner, Art Unit 2457 


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457